Citation Nr: 0942583	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-38 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from August 1942 
to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran had a hearing before a Decision Review Officer (DRO) 
in February 2007.  A transcript of that hearing is contained 
in the record.  


FINDINGS OF FACT

1. Bilateral hearing loss is related to the Veteran's active 
duty service.

2. Tinnitus is related to the Veteran's active duty service.

3. Otitis externa is related to the Veteran's active duty 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2. Tinnitus is related to the Veteran's bilateral hearing 
loss. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

3. Otitis externa is incurred during the Veteran's active 
duty service. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the entire benefit sought on appeal has 
been granted, the Board finds that discussion of VA's duties 
to notify and assist in accordance with the VCAA is 
unnecessary.

II. Analysis

A. Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

In this case, the Veteran has presented competent medical 
evidence that he suffers from chronic hearing loss in each of 
his ears.  At his January 2006 VA examination, the Veteran 
scored above 40 decibels at each of the relevant Hertz 
levels.  Since a score of 40 decibels or above at any of the 
relevant Hertz levels qualifies as hearing loss under the 
regulation, the Board finds that the Veteran suffers from a 
current disability.

Further, the Board finds that the Veteran's hearing loss is 
related to his active duty service.  During service, the 
Veteran served as a machinist's mate aboard the U.S.S. New 
Mexico.  The Veteran was subjected to loud noises from the 
machinery, such as steam turbines, in the area where he 
worked.  A VA audiologist also noted in a September 2009 VHA 
opinion that the Veteran's ship fired many shells during the 
Veteran's period of service.  He opined that it is reasonable 
to infer that the Veteran's hearing loss is related to these 
sources of noise exposure during service.  

Although a May 1991 VA treatment record indicates that the 
Veteran may have had significant noise exposure following his 
active duty service, including from welding, airplanes, and 
railroad work, the medical evidence of record does not 
indicate that these sources are any more likely to have 
produced hearing loss than the Veteran's noise exposure 
during service.  Additionally, the Veteran noted at his 
February 2007 hearing that he was not subjected to unusual 
amounts of noise during his pre-service and post-service 
occupations.  Thus, giving the Veteran the benefit of the 
doubt, the Board finds that his hearing loss is related to 
noise exposure during service.

With respect to the Veteran's claim for service connection 
for tinnitus, the Board notes that the Veteran was diagnosed 
with tinnitus at his VA examination in January 2006.  
Further, the Board notes that a treatment record from May 
1991 opines that the Veteran's tinnitus is related to his 
hearing loss.  A later September 2009 VHA audiology report 
notes that there is a well-established association between 
tinnitus and hearing loss.  Since tinnitus is shown to be 
related to hearing loss, and since hearing loss was 
determined to be related to the Veteran's active duty 
service, the Board finds that tinnitus is also related to the 
Veteran's active duty service.  38 C.F.R. § 3.310. (2009) 
(stating that any disability proximately due to or the result 
of a service-connected disability shall be service 
connected).  

In sum, the evidence of whether the Veteran suffers from 
hearing loss related to service is at least in equipoise.  
Although there is no medical evidence of hearing loss during 
service, the medical evidence of record demonstrates that the 
Veteran's current hearing loss is related to his active duty 
service.  Since the evidence is at least in equipoise, the 
benefit of the doubt rule applies and service connection must 
be granted.  38 U.S.C.A. § 5107(b) (West 2002).  
Additionally, since tinnitus is related to the Veteran's 
bilateral hearing loss, service connection for tinnitus must 
be granted.  38 C.F.R. § 3.310.

B. Otitis Externa

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With respect to the Veteran's claim for chronic ear 
infections, the Board notes that the Veteran was diagnosed 
with chronic dermatitis of the ear canal in November 2005.  
In October 2009, a VA otolaryngologist alternatively 
characterized the Veteran's disability as eczematoid otitis 
externa.  He opined that this condition is related to the 
Veteran's active duty service based on the Veteran's service 
history and his statements that he received ear drops for 
otorrhea during service.  Since there is no medical evidence 
disputing this conclusion, the Board finds that the benefit 
of the doubt rule applies and service connection for chronic 
otitis externa must be granted.  38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

1. Service connection for bilateral hearing loss is granted.

2. Service connection for tinnitus is granted.

3. Service connection for otitis externa is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


